Citation Nr: 0616005	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE


1.  Entitlement to service connection for residuals of cold 
injury of the feet.

2.  Entitlement to service connection for fungus of the feet.

3.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's spouse, D.N.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1951 to April 
1954.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that denied service connection for frostbite of 
the toes, fungus of the toes, and an injury of the right eye.  

The Board notes that this appeal initially included the issue 
of entitlement to service connection for post traumatic 
stress disorder (PTSD).  Service connection for PTSD was 
granted by the RO in February 2005. As such, this issue is no 
longer the subject of appellate consideration.

In October 2005, the appellant and his spouse presented oral 
testimony at a personal hearing before the undersigned 
Veterans Law Judge.  In May 2003, the appellant, his spouse, 
and D.N. presented oral testimony at a personal hearing 
before a Decision Review Officer (DRO).  Transcripts of these 
hearings have been associated with the claims file.  

The issue of entitlement to service connection for residuals 
a right eye injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Competent evidence of current fungus of the veteran's 
feet, to include his toes, is not of record.  

2.  Competent evidence of fungus of the veteran's feet, to 
include his toes, during service is not of record.  

3.  Competent evidence of current residuals of a cold injury 
to the veteran's feet, to include his toes, is not of record.  

4.  The preponderance of the evidence is against a finding 
that the veteran incurred residuals of a cold injury of his 
feet, to include his toes, during service.


CONCLUSIONS OF LAW

1.  Fungus of the feet, to include the toes, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2005)

2.  Residuals of a cold injury of the feet, to include the 
toes, were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The Court also held that this notice must be 
provided to the claimant prior to the initial unfavorable 
adjudication by the RO.  Id.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in February 2004.  The veteran was 
told of the requirements to establish a successful claim, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  

Although the timing of the VCAA notice letter did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. April 5, 
2006).  Indeed, the veteran has submitted additional evidence 
and argument in support of his claims in that he testified 
before the undersigned Veterans Law Judge in October 2005.  
The RO's issuance of the February 2005 supplemental statement 
of the case afforded the veteran additional process since the 
VCAA notice and initial adjudication.  For this reason, the 
veteran has not been prejudiced by the timing of the VCAA 
notice.

During the pendency of this appeal the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id..  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Most of the veteran's medical service records are presumed to 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC).  A discharge medical examination 
report, and copies of service dental, immunization, and 
eyeglasses prescription records are associated with the 
claims file, as are service unit reports and morning reports.  
Social Security Administration records and records and 
reports from VA and non-VA health providers have also been 
obtained, including, but not limited to, The Albuquerque VA 
Medical Center (VAMC), the Presbyterian Hospital Center, and 
numerous private physicians. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  A VA examination is unnecessary in this case because 
there is no competent evidence that the veteran currently has 
the claimed disabilities or that any condition of his feet 
may be associated with an established event, injury or 
disease in service.  38 C.F.R. § .159(c)(4)(i)(C); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran's service medical records are presumed lost in 
the 1973 NPRC fire.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claim is undertaken with this duty in mind.  

The veteran contends that he suffers from fungus and 
residuals of frostbite (a cold injury) of the feet that had 
its onset during his active service in Korea.  

The veteran provides no specific date for the onset of his 
foot disabilities on appeal, only that it was caused by his 
service in Korea and that he has had it since he returned 
from Korea.  At the May 2003 hearing before the DRO, the 
veteran testified that he was never treated for either 
frostbite or foot fungus in service, including at Camp 
Chaffee, a military base to which he was assigned after 
returning from Korea.  Inconsistent with this testimony is 
his testimony at the October 2005 hearing before the 
undersigned Veteran's Law Judge, stating that he did receive 
treatment for his feet at Camp Chaffee.  Nevertheless, he 
states that he was exposed to cold and received a cold injury 
to his feet while in Korea.  This is consistent with his 
Korean service, and the Board will assume for the purposes of 
this decision only, that in accordance with 38 U.S.C.A. 
§ 1154 he received a cold injury to his feet to some degree 
while in Korea.

As stated above, the majority of the veteran's service 
records are presumed lost in a fire at the NPRC.  However, a 
March 1954 discharge medical examination is included in the 
claims folder.  This examination report indicates that the 
veteran's feet were normal at separation, and is absent for 
any indication of frostbite, fungus, blisters, or any other 
abnormality of the veteran's feet.  

Post-service records are also absent for treatment for any 
condition involving the veteran's feet.  No complaints or 
findings of foot problems were reported on VA general medical 
and orthopedic examination in June 1968, and his feet were 
reported to be normal on VA examination in February 1977.  VA 
and private medical records from 1967 to 1990, provided by 
the Social Security Administration, are completely negative 
for any foot complaints or abnormalities.  Indeed, the first 
evidence of complaint or symptoms of these claimed 
disabilities is found in the veteran's February 2002 claim, 
almost 48 years after separation from service.  

At the May 2003 hearing the veteran testified that he did not 
know what fungus or frostbite was until a few years ago, yet 
he also testified that in 1956 or 1957 he was told by VA that 
his foot problems were due to frostbite.  At the October 2005 
hearing the veteran testified, in response to a reference 
involving post-service treatment of his feet, that he has 
been told that he suffers from fungus of the feet.  With 
regard to this "hearsay medical testimony," the Court has 
held that hearsay medical evidence, as transmitted by a lay 
person, is not sufficient to support a claim because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Therefore, his testimony regarding what he was told about 
frostbite and a foot fungus is not competent evidence that he 
suffers or has ever suffered from these conditions.  
Furthermore, in August and October 2004 the RO requested 
records from 1956 to the present and from 1960 to the 
present, respectively, from the Albuquerque VAMC; both 
responses indicate that no records from those time periods 
were found.  Nor has he provided VA with any information or 
evidence of the alleged treatment of a foot fungus.  Thus, 
the veteran's testimony regarding the alleged treatment for 
these claimed disabilities is both internally inconsistent 
and contradicted by the objective evidence, or lack thereof.  

In support of his claimed disabilities of the feet, the 
veteran testified that  that he had blisters and cuts on his 
feet during service, that his feet turned blue in service, 
that his toes always hurt, and that he now has pain and some 
numbness in his toes.  He also testified that he believes 
that the in-service cause of his alleged disabilities of the 
feet include exposure to cold, exposure to fertilized mud, 
and issuance of used shoes.  Other than the statements of the 
veteran and his spouse, the record is absent for any evidence 
that the veteran has ever had residuals of a cold injury in 
or after service or fungus of the feet.  

While the veteran is competent to testify as to the 
appearance and sensation of his feet, and as to the climate 
and other environmental conditions in which he served, his 
testimony is not competent evidence that he currently has 
residuals of frostbite or fungus of the feet or that there is 
a medical nexus between any current foot condition and his 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A service connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In the instant case, the record contains no competent 
evidence that the veteran currently has a foot fungus or 
suffers from residuals of a cold injury of his feet.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for residuals of a cold injury 
of the feet and fungus of the feet and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for residuals of a cold 
injury to the feet is denied.

Entitlement to service connection for fungus of the feet is 
denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

The veteran claims that he suffers from residuals of a 
shrapnel injury to his right eye, that he sustained in 
service during the Korean War.  He is competent to report 
such an injury, and, thus, absent clear and convincing 
evidence to the contrary, the Board accepts his account that 
the in-service injury occurred.  See 38 U.S.C.A. § 1154(b) 
(West 2002).  An October 2005 eye examination revealed an old 
scar of the right cornea.  The veteran has thus provided 
evidence of a current disability, an event in service, and, 
albeit only from his own testimony, an association between 
the event and the current disability.  

While § 1154(b) does relax the adjudicative evidentiary 
requirements for determining what happened in service, it 
does not address the questions of either current disability 
or nexus to service.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995)).  As, such, there is insufficient evidence of record 
to determine if there is a nexus between his in-service 
injury and his current corneal scar or any other disability 
of the right eye.  

For the reasons stated above the Board requires a medical 
examination and opinion in order to decide this case.  38 
U.S.C.A. § 5103A(d), 38 C.F.R. 3.159(c)(4) (2005).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date should service connection be established.  On remand, 
the veteran should be provided proper notice under 38 
U.S.C.A. 5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA notice 
under 38 U.S.C.A. 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to 
information or evidence needed to establish 
a disability rating and effective date for 
the claim for service connection for 
residuals of a right eye injury, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Make arrangements for the veteran to be 
afforded a VA examination.  The claims file 
including a copy of this REMAND must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  The 
examination report must be annotated that 
the claims file was in fact reviewed.

The examiner is asked to identify all 
current disabilities of the veteran's right 
eye, to include scars.  

Conceding that the veteran did sustain 
shrapnel injuries to the right eye area, the 
examiner should state whether it is at least 
as likely as not (50 percent or more 
likelihood) that any current disabilities of 
the eye, to include scars, were caused by 
that event.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusion.

3.  Finally, readjudicate the veteran's 
claim and, if the benefit sought on appeal 
remains denied, provide him and his 
representative with a Supplemental Statement 
of the Case (SSOC).  An appropriate period 
of time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


